     Case 1:20-cv-00891-NONE-JDP Document 11 Filed 08/31/20 Page 1 of 4


 1
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    THE MONTAGUE COMPANY, a                              Case No. 1:20-cv-00891-NONE-JDP
      California Corporation,
12                                                         STIPULATION AND ORDER TO
                             Plaintiff,                    TRANSFER VENUE
13
              vs.
14
      HECTOR DELGADILLO, an individual;                    ECF No. 10
15    ROBERTA DELGADILLO, an individual;
      TURBO COIL REFRIGERATION
16    SYSTEMS INC., a California Corporation;
      TURBO COIL INC., a California
17    Corporation; TC REFRIGERATION
      SYSTEMS, INC., a California
18    Corporation; RAPID KOOL INC., a
      California Corporation; RAPID KOOL
19    COIL INC., a California Corporation;
      TURBO COIL MANUFACTURING INC.,
20    a California Corporation; INFINITY AIR
      CONDITIONING & ELECTRICAL, INC,
21    a California Corporation; INFINITY AIR
      CONDITIONING LLC, a California
22    limited liability company; and DOES 1
      through 25, inclusive,
23
                             Defendants.
24

25
            Come now the parties, by and through their counsel, and stipulate as follows concerning a
26
     stipulated transfer of venue of the instant action:
27

28
     Case 1:20-cv-00891-NONE-JDP Document 11 Filed 08/31/20 Page 2 of 4


 1           WHEREAS Plaintiff The Montague Company on May 14, 2020 filed a complaint against

 2   the same parties with virtually identical claims in the Northern District of California entitled The

 3   Montague Company v. Hector Delgadillo et al., Case No. 5:19-cv-08183-SI (“Northern District

 4   Action”);

 5           WHEREAS Plaintiff determined to not pursue its patent claim alleged but to voluntarily

 6   dismiss without prejudice the Northern District Action and timely refile in state court in Alameda

 7   County Superior Court under 28 U.S.C. Section 1367(d);

 8           WHEREAS due to obstacles imposed by Covid-19 in attempting to refile in Alameda

 9   County, it was necessary for Plaintiff to file in Stanislaus County so as to effect timely refiling;

10           WHEREAS Defendants sought removal of the Stanislaus County action to the Eastern

11   District of California on June 29, 2020 based on federal question, and the action was removed;

12   and

13           WHEREAS the parties agree that the parties, witnesses and evidence are found in the

14   Northern District of California, and that that there are no parties or known witnesses or evidence

15   found in the Eastern District relevant to this action in the Eastern District (“Action”).

16           Now, therefore, the parties stipulate by and through their counsel, and agree to the entry of

17   an Order transferring this Action from the Eastern District of California to the San Francisco

18   division of the Northern District of California for the convenience of parties and witnesses

19   pursuant to 28 U.S.C. Section 1404(b), and the parties request an order directing the Clerk of this

20   Court of the Eastern District of California to forward the filings in this Action to the Clerk of the

21   Court of the Northern District of California, notifying the Clerk that the Action is virtually

22   identical to the previously-filed Northern District Action, The Montague Company v. Hector

23   Delgadillo et al., Case No. 5:19-cv-08183-SI, and with each party bearing its costs and attorneys’

24   fees in connection with this transfer of venue.

25

26   It is so stipulated.

27

28


                                                       2
     Case 1:20-cv-00891-NONE-JDP Document 11 Filed 08/31/20 Page 3 of 4


 1    Dated: August 27, 2020                   LAW OFFICES OF LAWRENCE G.
                                               TOWNSEND
 2
                                                s/Lawrence G. Townsend
 3
                                               Lawrence G. Townsend
 4                                             Attorney for Defendants
                                               HECTOR DELGADILLO, ROBERTA
 5                                             DELGADILLO, TURBO COIL
                                               REFRIGERATION SYSTEMS INC., TURBO
 6                                             COIL INC., RAPID KOOL COIL, INC., TC
 7                                             REFRIGERATION SYSTEMS, INC.,
                                               TURBO COIL MANUFACTURING INC.,
 8                                             INFINITY AIR CONDITIONING &
                                               ELECTRICAL, INC., INFINITY AIR
 9                                             CONDITIONING LLC
10

11    Dated: August 27, 2020                   LAW OFFICES OF BRUNN & FLYNN
12
                                                s/Mahanvir Sahota
13                                             Mahanvir Sahota
                                               Attorneys for Plaintiff,
14                                             THE MONTAGUE COMPANY
15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                           3
     Case 1:20-cv-00891-NONE-JDP Document 11 Filed 08/31/20 Page 4 of 4


 1                                                  ORDER
 2            The court, having reviewed and considered the stipulated transfer of this Action, does

 3   hereby order that this action be transferred from the United States District Court for the Eastern

 4   District of California to the United States District Court for the Northern District, San Francisco

 5   Division, where a virtually identical action, The Montague Company v. Hector Delgadillo et al.,

 6   Case No. 5:19-cv-08183-SI, was previously filed and dismissed. Each party shall bear its own

 7   costs and fees relating to the transfer. The court further orders the clerk for the United States

 8   District Court for the Eastern District Court of California to forward all filings in this action

 9   To the clerk for the United States District Court for the Northern District, San Francisco Division.

10

11   IT IS SO ORDERED.

12
     Dated:      August 27, 2020
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15   No. 204.

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                        4
